Citation Nr: 1734221	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity sciatic nerve radiculopathy.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity sciatic nerve radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to September 1980 and from October 2003 to January 2005.

This appeal came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in May 2014, December 2015, and September 2016.

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in August 2013.  The hearing transcript has been associated with the record.

The issues of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right lower extremity sciatic nerve radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve of the right leg.

2.  Left lower extremity sciatic nerve radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2016).

2.  The criteria for a rating in excess of 10 percent for left lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for increased evaluations for left and right sciatic nerve radiculopathy. 

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment, post-service treatment and private records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in June 2015 and January 2017.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In August 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
In May 2014, December 2015, and September 2016, the Board remanded the issues to obtain outstanding treatment records and to afford the Veteran with VA examinations to determine the nature and etiology of his radiculopathy and its current severity.  As the requested development has been completed, no further action to ensure compliance with the prior remands is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran was granted service connection for radiculopathy of the right and left sciatic nerves of the lower extremities in a December 2015 rating decision, at which time 10 percent ratings were established, effective June 29, 2015.  

The Veteran's service-connected radiculopathy of the right and left sciatic nerves of the lower extremities are currently rated as 10 percent disabled under 38 C.F.R. 
§ 4.124a, DC 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected radiculopathy of the left and right lower extremities.  Specifically, there is no evidence of moderate incomplete paralysis of the sciatic nerves to warrant 20 percent ratings.  38 C.F.R. 
§ 4.124a, DC 8520.  

Specifically, a June 2015 VA examination documented mild numbness 
and intermittent pain of the bilateral lower extremities and moderate paresthesias/dysesthesias of the bilateral lower extremities.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex testing indicated hypoactive reflexes of the bilateral knees and ankles.  There was hair loss below the knees and sensory testing was normal.  The VA examiner concluded that the Veteran had mild incomplete paralysis of left and right sciatic nerves.

In January 2017, the Veteran underwent his most recent VA examination to determine the severity of his radiculopathy.  The Veteran endorsed mild intermittent pain, paresthesias/dysesthesias, and numbness of the bilateral lower extremities.  Muscle strength testing was normal bilaterally.  There was no muscle atrophy.  The Veteran's reflexes were normal for the bilateral ankle and left knee.  The right knee had hypoactive reflexes.  The sensory examination was normal and there was smooth shiny and hairless skin below the knees.  The VA examiner concluded that the Veteran had mild incomplete paralysis of left and right sciatic nerves.

The Veteran's treatment records contain findings consistent with the VA examinations reports.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve of his left and right lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.  In determining the degree of neurologic impairment, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124(a).  As instructed in 38 C.F.R. § 4.120, there is an obligation to rate by comparison.  Here, the nerve has been identified and there is lay and medical evidence of pain and sensory disturbance.  However, the pain is mild, the reflexes are not lost, and there is no muscle atrophy.  (Compare 38 C.F.R. § 4.123 with 38 C.F.R. § 4.124).  Based upon the lay and clinical findings, the neuropathy is manifest primarily by decreased sensation and pain; however, other neurologic function remains intact.  The neuropathy is no more than mild in degree.  Disability ratings in excess of 10 percent are not warranted for the Veteran's mild incomplete paralysis of the sciatic nerves of his left and right lower extremities.  See 38 C.F.R. § 4.124, DC 8520.  

ORDER

Entitlement to an evaluation in excess of 10 percent for right lower extremity sciatic nerve radiculopathy is denied.

Entitlement to an evaluation in excess of 10 percent for left lower extremity sciatic nerve radiculopathy is denied.


REMAND

The development requested in the Board's previous remands was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

Pursuant to the Board's September 2016 remand, the VA examiner was directed to address the range of (a) active motion, (b) passive motion, (c) weight-bearing motion, and (d) nonweight-bearing motion.  In January 2017, the Veteran underwent a VA back examination.  The VA examiner indicated that there was no evidence of pain while nonweight-bearing.  However, the VA examiner did not address active motion, passive motion, or weight-bearing motion.

Regarding the TDIU claim, the Board finds that adjudication must be deferred.  Development ordered in conjunction with this remand may impact the outcome of the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App.180 (1991)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from September 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with an examination to determine the extent of his back disability.  All necessary tests must be completed, and the claims file must be made available to the examiner in conjunction with the examination.  The examiner should address all manifestations of the Veteran's low back disability in accordance with VA rating criteria, to specifically include addressing the range of (a) active motion, (b) passive motion, (c) weight-bearing motion, and (d) nonweight-bearing motion. 

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be issued an appropriate Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


